DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 10-11, 13, 14, 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zovi (US 2018/0005230), and further in view of Du (US 20010042212 A1).
Regarding claim 1, Zovi discloses a communication device (via payment terminal 20 including reader 3, Para. 56) comprising: 
a communication unit configured to transmit a predetermined request to a plurality of servers on a basis of a result obtained by transmitting a command to an external device (via read command to payment object, Para. 40; request for processing of payment sent to server 40, Para. 55; wherein server 40 includes plurality of servers for load balancing, Para. 71), and receive a response to the predetermined request from the plurality of servers (via payment approval from server 40, Para. 57); and 
a control unit configured to execute next processing on a basis of the response of one of the plurality of servers, the response having been received earliest (via payment approval at terminal 20 done based on fastest server chosen by server load balancing, Para. 71);
Zovi teaches including processors to communicate and process payment information in the system (Para. 52, 50, 2).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Zovi to include the communication unit and the control unit are each implemented via at least one processor in order to process the instructions in devices in the system.
Zovi fails to specifically disclose receive a response to the predetermined request from each server of the plurality of servers.
Du teaches a system configured to communicate with a plurality of servers to process a request, wherein the system is configured to receive a response to the request from each server of the plurality of servers (a plurality of servers can be used along with load balancing, to handle large amounts of client requests. The client can perform its own load balancing among the servers by using, for example, the response time (RTT) from each server to determine the best choice, Para. 32, 43-45).
From the teachings of Du, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Zovi to include receive a response to the predetermined request from each server of the plurality of servers in order to determine the best server to communicate with, thereby improve efficiency. 
Regarding claim 2, Zovi discloses the communication unit transmits information included in the response of the server, the response having been received earliest, to the plurality of servers (via The payment processing system may also update the test criteria used by both the payment object reader and the payment processing system for future transactions and attestations of this platform and other platforms. As more information about fraudulent transactions and tamper attempts is collected at the transaction database, this information may be used to generate the new test criteria. In addition, the payment processing system may receive feedback from other systems, such as whether the payment transaction was improperly denied (a false positive) or improperly accepted (a false negative). This information may also be used to update the test criteria. The updated test criteria for the payment platform may be transmitted to the monitoring components which may update its local test criteria based on the updated test criteria, Para. 26-28, with emphasis on Para. 28). 
Regarding claim 3, Zovi discloses wherein information included in the response of the server, the response having been received earliest, is encrypted using a key not decodable by the communication device, and the communication unit transmits the information encrypted using the key, to the plurality of servers (via encrypted payment card data and user authentication data, Para. 56).
Regarding claim 10, Zovi discloses a noncontact communication unit configured to transmit the command to the external device by noncontact communication (via rfid, Para. 40);
wherein the noncontact communication unit is implemented via at least one processor (via processors required to process instructions of an electronic device, see rejection of claim 1 and Para. 52, 50, 2).
Regarding claim 11, Zovi discloses a wired communication unit configured to transmit the command to the external device by wired communication (via magnetic stripe card reader, Para. 40);
Wherein the wired communication unit is implemented via at least one processor (via processors required to process instructions of an electronic device, see rejection of claim 1 and Para. 52, 50, 2).
Regarding claims 13, 24, Zovi and Du teaches the system and information processing device and structural elements of the claimed invention (via server 40 and payment platform 5 of Zovi, and rejection of claims 1 and 3).
Regarding claim 14, Zovi discloses wherein the communication unit further transmits information required for processing of an entire transaction, to another information processing device, on a basis of an execution result of the processing (server 40 includes plurality of servers for load balancing, Para. 71 and 28).
Regarding claim 25, Zovi and Du teaches the information processing device (via server 40 of Zovi, see rejection of claims 1 and 3); wherein Zovi further teaches updating the payment processing system with new transaction data (Para. 26-28).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Zovi and Du to include an information processing device comprising: a communication unit configured to receive a processing result of authentication processing performed on an external device, and processing identification information for identifying the processing, from a plurality of other information processing devices; and a control unit configured to execute processing of regarding the processing results having the same processing identification information that have been received from a plurality of other information processing devices, as a same authentication processing result in order to keep the information processing devices in sync with updated data.
Regarding claim 26, Zovi discloses the communication unit further receives information required for processing of an entire transaction, from the plurality of other information processing devices, and the control unit determines a result of the entire transaction on a basis of the information required for the processing of the entire transaction (via server load balancing among servers, Para. 71).

Claim 4, 5-9, 15-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zovi in view of Du, and further in view of Lindemann (US 2018/0041503).
 Regarding claim 4, Zovi and Du fail to disclose wherein the communication unit receives a random challenge in a challenge-response method, and transmits the random challenge, and a calculation result of the random challenge that has been received from the external device, to the plurality of servers.
Lindemann teaches an authentication system and method to authenticate a device, the method includes receive a random challenge in a challenge-response method (At transaction 1400, the component authentication logic 1303 of the AK generates a challenge and sends it to the component authentication logic 1302 of the DC in transaction 1401. In one embodiment, the challenge is a random number or nonce selected by the component authentication logic 1303. In operation 1402, the component authentication logic 1302 of the DC generates a signature over the challenge and potentially additional data (e.g. whether user has approved the contents of the transaction) using the private key from its CAK pair 1305. As is understood by those of skill in the art, generating a signature may involve implementing a hash function over the challenge using the private key. At transaction 1403, the component authentication logic 1302 of the DC sends the signature back to the component authentication logic 1303 of the AK for verification. The component authentication logic 1303 of the AK now knows the challenge (e.g., the nonce which it previously generated), the signature generated using the private key of the DC's CAK pair, and the public key of the DC's CAK pair. In transaction 1404, it uses the public key of the DC's CAK pair to verify the signature using the random number, thereby authenticating the DC. The DC may also verify the AK 1214's public key using a similar set of transactions if mutual authentication is implemented, Para. 159).
From the teachings of Lindemann, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Zovi and Du to include wherein the communication unit receives a random challenge in a challenge-response method, and transmits the random challenge, and a calculation result of the random challenge that has been received from the external device, to the plurality of servers in order to use challenge-response to prevent fraudulent transactions, thereby improve security.
Regarding claim 5, Lindemann teaches the random challenge is assigned a digital signature (the component authentication logic 1302 of the DC generates a signature over the challenge, Para. 159).
Regarding claim 6, the combination of Zovi, Du and Lindemann discloses the structural elements of the claimed invention (see rejection of claims 4 and 15 above); wherein Zovi further discloses transaction identification information for identifying a transaction, and transmits the transaction identification information to the plurality of servers (via the payment processing system 50 may have information about payment object readers 22 and merchant devices 29 that are registered with the payment processing system 50 (e.g., based on unique identifiers). This information may be used to process transactions with servers of the merchant and customer financial institutions, for providing analysis and reports to a merchant, and aggregating transaction data, Para. 125).
Regarding claim 7, Lindemann already teaches including digital signatures in a request to allow authentication of the request (see Para. 159). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Zovi, Du and Lindemann to include wherein the random challenge and the transaction identification information are assigned digital signatures in order to allow verification of the challenge and the identification. 
Regarding claim 8, the combination of Zovi, Du and Lindemann discloses the structural elements of the claimed invention (see rejection of claim 4 above); wherein Lindemann further teaches effective period information indicating an effective period of the random challenge, (Para. 547).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Zovi, Du and Lindemann to include effective period information indicating an effective period of the random challenge, and transmits the effective period information in order to prevent attacks by limiting the challenge valid time, thereby improve security.
Regarding claim 9, Lindemann already teaches including digital signatures in a request to allow authentication of the request (see Para. 159). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Zovi, Du and Lindemann to include wherein the random challenge and the effective period information are assigned digital signatures in order to allow verification of the challenge and the identification.
Regarding claim 15, Zovi fails to disclose wherein the communication unit transmits a random challenge in a challenge-response method to the communication device, and the control unit further executes processing of generating the random challenge.
Lindemann teaches an authentication system and method to authenticate a device, the method includes receive a random challenge in a challenge-response method (Para. 159).
From the teachings of Lindemann, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Zovi, Du to include wherein the communication unit transmits a random challenge in a challenge-response method to the communication device, and the control unit further executes processing of generating the random challenge in order to use challenge-response to prevent fraudulent transactions, thereby improve security.
Regarding claim 16, Zovi fails to disclose the communication unit receives a calculation result of a random challenge in a challenge-response method that is obtained by the external device, from the communication device together with the random challenge, the control unit executes authentication processing on a basis of the calculation result of the random challenge.
Lindemann teaches an authentication system and method to authenticate a device, the method includes receive a random challenge in a challenge-response method (Para. 159).
From the teachings of Lindemann, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Zovi, Du to include the communication unit receives a calculation result of a random challenge in a challenge-response method that is obtained by the external device, from the communication device together with the random challenge, the control unit executes authentication processing on a basis of the calculation result of the random challenge in order to use challenge-response to prevent fraudulent transactions, thereby improve security.
Zovi further teaches updating the payment processing system with new transaction data (Para. 26-28).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Zovi to include the communication unit transmits a processing result of the authentication processing and the random challenge to another information processing device in order to keep other information processing devices updated, thereby prevent any discrepancies. 
Regarding claim 17, Lindemann teaches the random challenge is assigned a digital signature (the component authentication logic 1302 of the DC generates a signature over the challenge, Para. 159).
Regarding claim 18, the combination of Zovi, Du and Lindemann discloses the structural elements of the claimed invention (see rejection of claim 15 above); wherein Zovi further discloses transaction identification information for identifying a transaction, to the communication device (via the payment processing system 50 may have information about payment object readers 22 and merchant devices 29 that are registered with the payment processing system 50 (e.g., based on unique identifiers). This information may be used to process transactions with servers of the merchant and customer financial institutions, for providing analysis and reports to a merchant, and aggregating transaction data, Para. 125).
Regarding claim 19, claim 19 is equivalent to the combination of claims 16 and 18; therefore claim 19 is rejected for the same reasons as claims 16 and 18 above.
Regarding claim 20, Lindemann already teaches including digital signatures in a request to allow authentication of the request (see Para. 159). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Zovi, Du and Lindemann to include wherein the random challenge and the transaction identification information are assigned digital signatures in order to allow verification of the challenge and the identification, thereby improve security. 
Regarding claim 21, the combination of Zovi and Lindemann discloses the structural elements of the claimed invention (see rejection of claim 15 above); wherein Lindemann further teaches effective period information indicating an effective period of the random challenge (Para. 547).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Zovi, Du and Lindemann to include effective period information indicating an effective period of the random challenge and transmits the effective period information in order to prevent attacks by limiting the challenge valid time, thereby improve security.
Regarding claim 22, the combination of Zovi, Du and Lindemann discloses the structural elements of the claimed invention (see rejection of claim 16 above); wherein Lindemann further teaches effective period information indicating an effective period of the random challenge (Para. 547).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Zovi, Du and Lindemann to include effective period information indicating an effective period of the random challenge and receives the effective period information from the communication device in order to prevent attacks by limiting the challenge valid time, thereby improve security.
Regarding claim 23, Lindemann already teaches including digital signatures in a request to allow authentication of the request (see Para. 159). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Zovi, Du and Lindemann to include wherein the random challenge and the effective period information are assigned digital signatures in order to allow verification of the challenge and the effective period, thereby improve security.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zovi in view of Du, and further in view of Takada (US 2017/0171212).
Regarding claim 12, Zovi, Du fail to disclose wherein the control unit decides two or more servers to which the request is to be transmitted, from among the plurality of servers, and the communication unit transmits the predetermined request to the two or more servers decided by the control unit.
Takada teaches determining response times of servers and transmits a request to the servers with faster response times (In this case, the CPU 201 acquires, at 502, information on the communication speed from each authorization request server, Para. 124 and 122 and Fig. 4).
From the teachings of Takada, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Zovi, Du to include wherein the control unit decides two or more servers to which the request is to be transmitted, from among the plurality of servers, and the communication unit transmits the predetermined request to the two or more servers decided by the control unit in order to improve processing time of the external device.
Response to Arguments

Applicant’s arguments with respect to claims have been considered but are moot as the new ground of rejection includes a new reference, Du (US 20010042212 A1), not presented before.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG HANG JIANG whose telephone number is (571)270-3024. The examiner can normally be reached Monday - Friday 9:30-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571)272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONG HANG JIANG/Primary Examiner, Art Unit 2689